Name: Commission Regulation (EEC) No 1337/91 of 22 May 1991 amending Regulation (EEC) No 906/91 determining for the Member States the loss of income and the premium payable per ewe and per female goat for the 1990 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  accounting;  agricultural structures and production
 Date Published: nan

 No L 127/26 Official Journal of the European Communities 23 . 5 . 91 COMMISSION REGULATION (EEC) No 1337/91 of 22 May 1991 amending Regulation (EEC) No 906/91 determining for the Member States the loss of income and the premium payable per ewe and per female goat for the 1990 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (6) thereof, Whereas by Regulation (EEC) No 906/91 ( ¢'), the Commis ­ sion determined the premium payable per ewe, the balance to be paid in repsect of the 1990 marketing year and in particular the amounts to be paid in region 4 to producers of light lambs on the one hand and to produ ­ cers of heavy lambs on the other hand ; Whereas Article 5 (4) of Regulation (EEC) No 3013/89 provides that certain producers of light lambs may receive the premium to which producers of heavy lambs may be entitled, whereas the Spanish authorities have informed the Commission that applications have been submitted in Spain in respect of the 1990 marketing year ; whereas, in order to specify the amount of the premium and the balance to be paid to such producers ; Regulation (EEC) No 906/91 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 906/91 is hereby amended as follows : 1 . The following third indent is added to Article 3 ( 1 ) in respect of region 4 : '  producers of light lambs fattened as heavy carcases, meeting the conditions laid down in Article 5 (4) of Regulation (EEC). No 3013/89 23,839 '. 2 . The following third indent is added to Article 4 in respect of region 4 : '  producers of light lambs fattened as heavy carcases, meeting the conditions laid down in Article 5 (4) of Regulation (EEC) No 3013/89 and in receipt of the advances laid down for producers of light lambs 14,089 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289 , 7 . 10 . 1989, p . 1 . (2) OJ No L 353, 17. 12. 1990 , p . 23 . (3 OJ No L 91 , 12 . 4. 1991 , p . 19 .